 

 

 

 

 

 

 

 

 

 

 

 

 

USDC SDNY

DOCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #: i
SOUTHERN DISTRICT OF NEW YORK DATE FILED:| } ie//T-

--- -- eX |
UNITED STATES OF AMERICA,
ORDER
-v- 15 Cr 78 (RMB)

PHILLIP MUIR,

Defendant.

 

 

I, Background

On February 11, 2016, Phillip Muir “Muir” or “Defendant”) was found guilty after a
jury trial of a conspiracy to distribute and possess with intent to distribute cocaine base in
violation of 21 U.S.C. §§ 846 and 841(b)(1)(B); possession of a firearm during and in relation to
the aforementioned drug trafficking crime in violation of 18 U.S.C. §924(c)(1)(A)(ii); conspiracy
to possess a firearm or ammunition after having been convicted of a crime punishable by
imprisonment for a term exceeding one year in violation of 18 U.S.C. § 371; and possession of a
firearm (in or about September 2014) after having been convicted of a crime punishable by
imprisonment for a term exceeding one year in violation of 18 U.S.C. § 922(g). See Transcript
dated Feb. 11, 2016 and Jury Verdict Sheet signed on Feb. 11, 2016. On January 4, 2017, Muir
was sentenced to 200 months of imprisonment, which included 84 months consecutive for the
possessing and brandishing of a firearm during and in relation to the drug trafficking crime. See
Judgment and Commitment Order, dated Jan. 5, 2017, at 2.) The Presentence Investigation
Report calculated the sentencing guidelines range as 151 to 188 months, plus 84 months
consecutive, for a total guidelines range of 235 to 272 months based upon an offense level of 32

and a Criminal History Category of III.

 
By letter, dated July 16, 2018, Muir requests “to be brought before [the Court] for
resentencing in accordance to the Dimaya ruling [Sessions v. Dimaya, 138 S. Ct. 1204 (2018)] as
it now causes the 18 U.S.C.S. § 924(c)(1) to become void for vagueness under the previous
ruling under Johnson.” By letter, dated August 1, 2018, the Government stated: “Nothing in
Dimaya suggests that Section 924(c)’s definition of a drug trafficking crime is unconstitutionally
vague, and it plainly is not.”

IL. Legal Standard

In Sessions v, Dimaya, 138 8. Ct. 1204 (2018), the Supreme Court held that 18 U.S.C. §
16(b) is unconstitutionally vague. 18 U.S.C. § 16(b) defines a crime of violence as any other
offense that is a felony and that, by its nature, involves a substantial risk that physical force
against the person or property of another may be used in the course of committing the offense.
In United States v. Davis, 139 S. Ct. 2319 (2019), the Supreme Court declared unconstitutional
the residual clause of the crime of violence definition in 18 U.S.C. §924(c)(3)(B). Nothing in
Dimaya or Davis impacts the definition of a drug trafficking offense.

HI. Analysis

Muir was found guilty of possessing and brandishing a firearm in furtherance of a drug
trafficking crime. He was not found guilty of possessing and brandishing a firearm in
furtherance of a crime of violence. See, e.g., Schaeffer v. United States, 2019 WL 3535858, *8
{E.D. Tenn, Aug. 2, 2019) (“[C]ount 14 was for possession of a firearm in furtherance of a drug
trafficking crime, rather than a crime of violence, and therefore could not possibly have been
affected by Dimaya and Davis, both of which pertain only to violent crimes.”); United States v.

Williams, 759 Fed. A’ppx. 138 (4" Cir. 2018) (“Williams’ conviction does not implicate the

 
Dimaya ruling because Williams was not convicted under § 924(c)’s crime of violence clause.)
Consequently, Dimaya has no impact upon Muir’s sentence.!
IV. Conclusion and Order

For the reasons stated herein, the Defendant’s request [#168] is denied.

 

Dated: New York, New York
November 18, 2019

 

RICHARD M. BERMAN, U.S.D.J.

 

' Any issues or claims not specifically addressed in this Order have been considered and rejected
as without merit.

 
